DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority from TW109120594 filed in China on 06/17/2020 and TW109146431 filed in China on 12/25/2020.  The priority documents were received on 06/23/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 6, 8-11, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over YE et al., (US-20190155451-A1, hereinafter as, YEH).
In regards to claim 1, YEH discloses a touch sensitive processing method applicable to a touch panel (para 0026, a touch sensitive processing method applying to a touch sensitive processing apparatus) which sequentially includes a layer of third electrodes (fig. 2A, electrodes layer 240), a dielectric layer (first insulating layer 231 as dielectric layer, fig.2A), a layer of second electrodes (electrodes layer 250, fig.2A), an elastic dielectric layer (Abstract, elastic dielectric layer) and a layer of first electrodes (electrode layer 260, fig.2A), 
In the embodiment of fig.2A, YE does not disclose, but in the embodiment of fig. 4B YE discloses “wherein the layer of third electrodes includes multiple third electrodes in parallel to a first axis (fig. 4B, layer 270 comprises electrodes 320 in parallel to X-axis, fig.3), the layer of second electrodes includes multiple second electrodes in parallel to a second axis (layer 270, fig.4B, includes electrodes 310 in parallel in vertical axis), the layer of first electrodes includes multiple first electrodes in parallel to the first axis (layer 260 with multiple electrodes in parallel to X-axis, fig. 4B), each of the first electrode intersects with the second electrodes, each of the second electrode intersects with the third electrodes (electrodes 260, 320 and 310 intersect one another, fig.4B, fig.3), the third electrodes are closer to an external conductive object than the first electrodes (fig.2A, electrodes 240 near the external touch object or fig.4B, electrodes 230 in layer 270 closer to external touch object),” 
(para 0017, having all the third electrodes 260 (claimed first electrodes) be grounded or connect to a direct current voltage when the one-dimensional first sensing information is produced); taking turns to drive the second electrodes (para 0038,  having the driving circuit respectively drive in turn multiple second electrodes in the second electrode set) while sensing via the third electrodes in order to get multiple one-dimensional arrays of third-electrode sensing information (para 0038, having the sensing circuit respectively sense multiple first electrodes (240, fig.2A, as claimed third electrodes) in the first electrode set to produce the one-dimensional first sensing information consisting of multiple first sensing information); forming a two-dimensional array of third-electrode sensing information by the one-dimensional arrays of third-electrode sensing information according to the second electrodes corresponding to the one-dimensional arrays of third-electrode sensing information (para 0038, piecing each of the one-dimensional first sensing information (claimed third electrode sensing information) corresponding to its corresponding second electrode together into the two-dimensional first sensing information (claimed two dimensional array of third electrode sensing information)); and calculating an approximating event according to the two-dimensional array of third-electrode sensing information (para 0038,  and calculating the approximating position of an external object according to the two-dimensional first sensing information (claimed two dimensional array of third electrode sensing information)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YE’s teachings of the two embodiments in order to accurately process touch by solving the problems stated at para 0003-0004.

In regards to claim 11, YEH discloses a touch sensitive processing method applicable to a touch panel (para 0026, a touch sensitive processing method applying to a touch sensitive processing apparatus) which sequentially includes a layer of third electrodes (fig. 2A, electrodes layer 240), a dielectric layer (first insulating layer 231 as dielectric layer, fig.2A), a layer of second electrodes (electrodes layer 250, fig.2A), an elastic dielectric layer (Abstract, elastic dielectric layer) and a layer of first electrodes (electrode layer 260, fig.2A), 
In the embodiment of fig.2A, YE does not disclose, but in the embodiment of fig. 4B YE discloses “wherein the layer of third electrodes includes multiple third electrodes in parallel to a first axis (fig. 4B, layer 270 comprises electrodes 320 in parallel to X-axis, fig.3), the layer of second electrodes includes multiple second electrodes in parallel to a second axis (layer 270, fig.4B, includes electrodes 310 in parallel in vertical axis), the layer of first electrodes includes multiple first electrodes in parallel to the first axis (layer 260 with multiple electrodes in parallel to X-axis, fig. 4B), each of the first electrode intersects with the second electrodes, each of the second electrode intersects with the third electrodes (electrodes 260, 320 and 310 intersect one another, fig.4B, fig.3), the third electrodes are closer to an external conductive object than the first electrodes (fig.2A, electrodes 240 near the external touch object or fig.4B, electrodes 230 in layer 270 closer to external touch object),” 
wherein the touch sensitive apparatus comprising: an interconnection network module, configured to connect to one or more the first electrodes, one or more the second electrodes and one or more the third electrodes, respectively (para 0079, a touch sensitive processing apparatus may include a driving circuit, a sensing circuit and an embedded processor connected to the driving circuit and the sensing circuit. The driving circuit can connect to each of the second electrodes through a configurable interconnection network, and the sensing circuit can connect to each of the first electrodes and the third electrodes respectively through the configurable interconnection network); 
a driving circuit module, configured to emit driving signals via the interconnection network module; a sensing circuit module, configured to sensing induced driving signals via the interconnection network module (para 0079, a driving circuit, a sensing circuit and an embedded processor connected to the driving circuit and the sensing circuit); and a processor module, coupled to the interconnection network module, the driving circuit module and the sensing circuit module, configured to execute instructions stored in volatile memory (processor, para 0079, connected to interconnection network module, the driving circuit and the sensing circuit) to realize following steps: connecting the first electrodes to a fixed potential (para 0017, having all the third electrodes 260 (claimed first electrodes) be grounded or connect to a direct current voltage when the one-dimensional first sensing information is produced); having the driving circuit module taking turns to drive the second electrodes (para 0038,  having the driving circuit respectively drive in turn multiple second electrodes in the second electrode set) while having the sensing circuit module sensing via the third electrodes in order to get multiple one-dimensional arrays of third-electrode sensing information (para 0038, having the sensing circuit respectively sense multiple first electrodes (240, fig.2A, as claimed third electrodes) in the first electrode set to produce the one-dimensional first sensing information consisting of multiple first sensing information); forming a two-dimensional array of third-electrode sensing information by the one-dimensional arrays of third-electrode sensing information according to the second electrodes corresponding to the one-dimensional arrays of third-electrode sensing information (para 0038, piecing each of the one-dimensional first sensing information (claimed third electrode sensing information) corresponding to its corresponding second electrode together into the two-dimensional first sensing information (claimed two dimensional array of third electrode sensing information)); and calculating an approximating event according to the two-dimensional array of third-electrode sensing information (para 0038,  and calculating the approximating position of an external object according to the two-dimensional first sensing information (claimed two dimensional array of third electrode sensing information)).     
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YE’s teachings of the two embodiments in order to accurately process touch by solving the problems stated at para 0003-0004. 

In regards to claim 21, YEH discloses a touch system, comprising: a touch panel (para 0026, a touch sensitive processing method applying to a touch sensitive processing apparatus) which sequentially includes a layer of third electrodes (fig. 2A, electrodes layer 240), a dielectric layer (first insulating layer 231 as dielectric layer, fig.2A), a layer of second electrodes (electrodes layer 250, fig.2A), an elastic dielectric layer (Abstract, elastic dielectric layer) and a layer of first electrodes (electrode layer 260, fig.2A), 
In the embodiment of fig.2A, YEH does not disclose, but in the embodiment of fig. 4B YE discloses “wherein the layer of third electrodes includes multiple third electrodes in parallel to a first axis (fig. 4B, layer 270 comprises electrodes 320 in parallel to X-axis, fig.3), the layer of second electrodes includes multiple second electrodes in parallel to a second axis (layer 270, fig.4B, includes electrodes 310 in parallel in vertical axis), the layer of first electrodes includes multiple first electrodes in parallel to the first axis (layer 260 with multiple electrodes in parallel to X-axis, fig. 4B), each of the first electrode intersects with the second electrodes, each of the second electrode intersects with the third electrodes (electrodes 260, 320 and 310 intersect one another, fig.4B, fig.3), the third electrodes are closer to an external conductive object than the first electrodes (fig.2A, electrodes 240 near the external touch object or fig.4B, electrodes 230 in layer 270 closer to external touch object),” 
 
and a touch sensitive processing apparatus, comprising: an interconnection network module, configured to connect to one or more the first electrodes, one or more the second electrodes and one or more the third electrodes, respectively (para 0079, a touch sensitive processing apparatus may include a driving circuit, a sensing circuit and an embedded processor connected to the driving circuit and the sensing circuit. The driving circuit can connect to each of the second electrodes through a configurable interconnection network, and the sensing circuit can connect to each of the first electrodes and the third electrodes respectively through the configurable interconnection network); 
a driving circuit module, configured to emit driving signals via the interconnection network module; a sensing circuit module, configured to sensing induced driving signals via the interconnection network module (para 0079, a driving circuit, a sensing circuit and an embedded processor connected to the driving circuit and the sensing circuit); and a processor module, coupled to the interconnection network module, the driving circuit module and the sensing circuit module, configured to execute instructions stored in volatile memory (processor, para 0079, connected to interconnection network module, the driving circuit and the sensing circuit) to realize following steps: connecting the first electrodes to a fixed potential (para 0017, having all the third electrodes 260 (claimed first electrodes) be grounded or connect to a direct current voltage when the one-dimensional first sensing information is produced); having the driving circuit module taking turns to drive the second electrodes (para 0038,  having the driving circuit respectively drive in turn multiple second electrodes in the second electrode set) while having the sensing circuit module sensing via the third electrodes in order to get multiple one-dimensional arrays of third-electrode sensing information (para 0038, having the sensing circuit respectively sense multiple first electrodes (240, fig.2A, as claimed third electrodes) in the first electrode set to produce the one-dimensional first sensing information consisting of multiple first sensing information); forming a two-dimensional array of third-electrode sensing information by the one-dimensional arrays of third-electrode sensing information according to the second electrodes corresponding to the one-dimensional arrays of third-electrode sensing information (para 0038, piecing each of the one-dimensional first sensing information (claimed third electrode sensing information) corresponding to its corresponding second electrode together into the two-dimensional first sensing information (claimed two dimensional array of third electrode sensing information)); and calculating an approximating event according to the two-dimensional array of third-electrode sensing information (para 0038,  and calculating the approximating position of an external object according to the two-dimensional first sensing information (claimed two dimensional array of third electrode sensing information)).     
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YE’s teachings of the two embodiments in order to accurately process touch by solving the problems stated at para 0003-0004.
 
 In regards to claims 6, 16,  YEH discloses the touch sensitive processing method as claimed in claim 1, the touch sensitive processing apparatus as claimed in claim 11, wherein the one-dimensional array of third-electrode sensing information comprises a difference value of sensing values of two adjacent third electrodes or a dual difference value of sensing values of three adjacent third electrodes (para 0080, the touch sensitive processing apparatus can compare the one-dimensional first sensing information with a one-dimensional first base sensing information obtained when there is no external object approximating the touch sensitive input device, if the difference of any sensing value relative to the same first electrode is greater than a certain threshold, the object can be determined to be approximating or in contact with the touch sensitive input device).
In regards to claims 8, 18, YEH discloses the touch sensitive processing method as claimed in claim 1, the touch sensitive processing apparatus as claimed in claim 11, YE discloses the invention except for “wherein a total area of the third electrodes is more than 80% or a total area of the touch panel.” However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, as a matter of design choice as it involves a mere change in size of a component. 
In regards to claims 9, 19, YEH discloses the touch sensitive processing method as claimed in claim 8, the touch sensitive processing apparatus as claimed in claim 18, YE discloses the invention except for “wherein a quantity of the third electrodes equals to a quantity of the first electrodes, and a distance between center lines of adjacent third electrodes equals to a distance between center lines of adjacent first electrodes.” However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, as a matter 
In regards to claims 10, 20, YEH discloses the touch sensitive processing method as claimed in claim 1, the touch sensitive processing apparatus as claimed in claim 11, YE discloses the invention except for “wherein a total area of the second electrodes is more than 80% or a total area of the touch panel.” However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, as a matter of design choice as it involves a mere change in size of a component. 
Allowable Subject Matter
6.	Claims 2-5, 7, 12-15, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 2, YEH discloses the touch sensitive processing method as claimed in claim 1, YE does not disclose, as a whole, “wherein when one or more approximating events are calculated, the touch sensitive processing method further comprises: connecting the third electrodes to a fixed potential; taking turns to drive the second electrodes while sensing via the first electrodes in order to get multiple one-dimensional arrays of first-electrode sensing information; forming a two-dimensional array of first-electrode sensing information by the one-dimensional arrays of first-electrode sensing information according to the second electrodes corresponding to the one-dimensional arrays of first-electrode sensing information; and calculating a touching event according to the two-dimensional array of first-electrode sensing information.” 
Claims 3-4, 7 depend from claim 2. 
In regards to claim 5, YEH discloses the touch sensitive processing method as claimed in claim 1, YE does not disclose “further comprises: when taking turns to drive the second electrodes, connecting the second electrodes which are not being driven to a fixed potential.” 
In regards to claim 12, YEH discloses the touch sensitive processing apparatus as claimed in claim 11, YE does not disclose “wherein when one or more approximating events are calculated, the processor module is further configured to realize following steps: connecting the third electrodes to a fixed potential; having the driving circuit module taking turns to drive the second electrodes while having the sensing circuit module sensing via the first electrodes in order to get multiple one-dimensional arrays of first-electrode sensing information; forming a two-dimensional array of first-electrode sensing information by the one-dimensional arrays of first-electrode sensing information according to the second electrodes corresponding to the one-dimensional arrays of first-electrode sensing information; and calculating a touching event according to the two-dimensional array of first-electrode sensing information.” 
Claims 13-14, 17 depend from claim 12. 
In regards to claim 15, YEH discloses the touch sensitive processing apparatus as claimed in claim 11, YE does not disclose “wherein the processor module is further configured to realize following steps: when the driving circuit module taking turns to drive the second electrodes, connecting the second electrodes which are not being driven to a fixed potential.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.